ANDERSON, J.
There was evidence on the part of the state from which the jury could infer that defendant sold the liquor, notwithstanding his evidence showed that he was a mere purchasing agent and had no interest in the sale, and the trial court properly refused the general charge (1) requested by the defendant.
Under the facts hypothesized in charge 2, the defendant was not guilty of selling the liquor. — Du Bois v. State, 87 Ala. 101, 6 South. 381, and cases there cited. Nor was the charge abstract, as the defendant testified to the facts therein hypothesized. The trial court erred in refusing charge 2 requested by the defendant.
. Whether or not there was a local law prohibiting and punishing the procurement, of the whiskey, even if defendant did not sell it, we are unable to determine, as no such law covered the entire county of Marengo at the time of the alleged violation, and the proof does not locate the same in any particular part of the county.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, O. J., and McClellan and Sayre, JJ., concur.